                                 UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF MISSOURI
                                      SOUTHERN DIVISION

BIGFOOT ON THE STRIP, LLC,                            )
                                                      )
               Plaintiff,                             )
                                                      )
vs.                                                   )                               Case m 6:18-CV-03155
                                                      )
RANDY WINCHESTER; and                                 )
EMILY WINCHESTER,                                     )
                                                      )
               Defendants.                            )

       NOTICE OF INTENT TO SERVE SUBPOENAS FOR BUSINESS RECORDS

       Pursuant to Fed.R.Civ.Pro. 45(A)(4), defendants herein notify all parties that, unless any party objects

to the production of the documents sought by the Subpoenas of Business Records attached hereto, the Subpoenas

attached hereto shall be served upon the following:

       1.      LINDA PETERSON D/B/A LINDA PETERSON DESIGNS, 223 Alabaster Drive, Ozark, MO 65721-7187

               Requested Documents:
               a.    Original digital images of any marketing materials you prepared for Bigfoot on the Strip
                     from January 1, 2016 to the present.

               b.      Correspondence, including electronic correspondence, with Bigfoot on the Strip or any
                       person associated therewith related to marketing for Bigfoot on the Strip from January
                       1, 2016 to the present.

       2.      JAMES RILEY HAMILTON D/B/A DIGITAL QUILL STUDIO, 2206 E. Richmond Street, Springfield,
               MO 65804

               Requested Documents:
               a.    Digital images of any marketing materials (including but not limited to brochures,
                     website content, graphic artwork, etc.) you prepared for Bigfoot on the Strip from
                     January 1, 2016 to the present.

               b.      Correspondence with any person related to marketing for Bigfoot on the Strip from
                       January 1, 2016 to the present.

       3.      CINDY MERRY MARKETING, LLC, c/o RA Henry V. Griffin, 101 State Drive, P.O. Box 1437,
               Hollister, MO 65673.

               Requested Documents:
               a.    Digital images of any marketing materials you prepared for Bigfoot on the Strip from
                     January 1, 2016 to the present.



              Case 6:18-cv-03155-BP Document
                                       Page 1 of84
                                                 3 Filed 02/26/19 Page 1 of 3
     b.     Correspondence with any person related to marketing for Bigfoot on the Strip from
            January 1, 2016 to the present.

4.   BRANSON/LAKES AREA CHAMBER OF COMMERCE & CONVENTION AND VISITORS BUREAU, 269
     State Hwy. 249, PO Box 1897, Branson, MO 65616

     Requested Documents:
     a.    Correspondence (including electronic correspondence) with Bigfoot on the Strip,
           including any owners or employees thereof related to Bigfoot on the Strip, from January
           1, 2016 to the present.

5.   VERIZON WIRELESS C/O CT CORPORATION SYSTEM, 120 S. Central Avenue, Clayton, MO 63105

     Requested Documents:
     a.    Phone records from December 1, 2017 through March 30, 2018, showing incoming and
           outgoing calls for the following phone number: 417-860-7169.


                                       Respectfully submitted,

                                       KECK, PHILLIPS & WILSON, LLC
                                       3140 E. Division
                                       Springfield, MO 65802
                                       417-890-8989 / Fax: 417-890-8990



                                       By /s/ Patricia A. Keck
                                           Patricia A. Keck, #42811 (pat@kpwlawfirm.com)
                                           and
                                       HINKLE LAW FIRM LLC
                                       6800 College Boulevard, Suite 600
                                       Overland Park, Kansas 66211
                                       913-345-9205/ FAX: 913-345-4832



                                       By /s/ Jennifer R. Johnson
                                          Jennifer R. Johnson, jjohnson@hinklaw.com        #59197
                                          Michelle R. Stewart, mstewart@hinklaw.com        #51737

                                       ATTORNEYS FOR DEFENDANTS




     Case 6:18-cv-03155-BP Document
                              Page 2 of84
                                        3 Filed 02/26/19 Page 2 of 3
                                     CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on the 26 day of February, 2019, the foregoing Notice of Intent to
Serve Business Records Subpoenas was filed electronically with the Clerk of the US District Court for the
Western District of Missouri; and a service copy was served electronically on the following:

Bryan D. Fisher, #65904 (bfisher@nnlaw.com)
NEALE & NEWMAN, LLP
1949 E. Sunshine, Suite 1-130
Springfield, MO 65808-0327
417-882-9090 / Fax: 417-882-2529
Attorneys for Plaintiff

                                                    /s/ Jennifer R. Johnson
                                                   ATTORNEYS FOR DEFENDANTS




               Case 6:18-cv-03155-BP Document
                                        Page 3 of84
                                                  3 Filed 02/26/19 Page 3 of 3
